

 
EX 10.2
 
 
 
 
SECURITIES PURCHASE AGREEMENT
 
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of September
18, 2009, between Pierre Galoppi, an individual residing at 5521 Riviera Drive,
Coral Gables, FL 33146 (the “Seller”), BTHC X, Inc., a Delaware corporation
(“BTHCX”), and Magellan Alpha Investments, Corp., a Marshall Islands corporation
(the “Purchaser”).
 
WHEREAS, the Seller owns an aggregate of 1,576,782 shares of the common stock of
BTHCX, representing 90.0% of the issued and outstanding shares of BTHCX’s common
stock as of today’s date; and
 
WHEREAS, subject to the terms, conditions and limitations set forth in this
Agreement, the Seller wishes to sell, and Purchaser wishes to purchase, an
aggregate of 1,576,782 shares of the common stock of BTHCX par value $0.001 per
share (the “Common Stock” or the “Shares”); and
 
WHEREAS, the consideration for the Common Stock shall be $0.17 per share of
Common Stock (for a total of $270,000; the “Common Stock Purchase Price” or the
“Purchase Price”); and
 
WHEREAS, the Purchaser also wishes to simultaneously purchase, directly from
BTHCX, an additional 4,087,953 shares of Common Stock, under the terms of a
separate Subscription Agreement (as defined below), for a consideration of
$60,000, so that in the aggregate Purchaser owns 97.0% of BTHCX’s issued and
outstanding Common Stock.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Seller, BTHCX and the Purchaser
agree as follows:
 
 
ARTICLE I.
 
DEFINITIONS
 
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Certificate of Designation (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of BTHCX.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Purchase
Price and (ii) the Seller’s obligations to deliver the Shares, in each case,
have been satisfied or waived.
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of BTHCX, par value $0.001 per share, and
any other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Common Stock Equivalents” means any securities of BTHCX or the Subsidiaries
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Stock” shall mean the Preferred Stock of BTHCX, par value $.001 per
share.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Shares” has the meaning set forth in the Preamble.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subscription Agreement” means the agreement under which the Purchaser
subscribes for an aggregate of 4,087,953 shares of Common Stock in addition to
the Common Stock purchased hereunder for an aggregate of $60,000, as of the
Closing Date.
 
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“Subsidiary” means any subsidiary of BTHCX and shall, where applicable, also
include any direct or indirect subsidiary of BTHCX formed or acquired after the
date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Subscription Agreement and all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Securities Transfer Corp., the current transfer agent of
BTHCX, and any successor transfer agent of BTHCX.
 
 
ARTICLE II.
 
PURCHASE AND SALE
 
 
2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Seller agrees to sell, and the Purchaser agrees to
purchase, an aggregate of 1,576,782 shares of Common Stock. Purchaser shall
deliver to the Seller via wire transfer or a certified check of immediately
available funds equal to the Purchase Price, subject to adjustment as set forth
herein, and the Seller shall deliver to Purchaser its certificate( s)
representing the Shares. The Seller and Purchaser shall each deliver to the
other items set forth in Section 2.2 deliverable at the Closing. Upon waiver or
satisfaction of the covenants and conditions set forth in Sections 2.2 and 2.3,
the Closing shall occur at the offices of Ellenoff Grossman & Schole LLP, 150
East 42 nd Street, 11th Floor, New York, New York 10017, or such other location
as the parties shall mutually agree.
 
2.2 Deliveries.
 
(a) On or prior to the Closing Date, the Seller or BTHCX shall deliver or cause
to be delivered to the Purchaser the following:
 

       
(i)
   
this Agreement duly executed by the Seller and BTHCX;
                               
(ii)
   
the Subscription Agreement, duly executed by BTHCX;
                               
(iii)
   
a certificate evidencing 1,576,782 shares of Common Stock, along with
appropriate stock powers;
                               
(iv)
   
resignation letters of such officers and directors of BTHCX as the Purchaser may
specify in its sole discretion in writing prior to the Closing, and resolutions
of the BTHCX’s board appointing George Syllantavos as sole officer and sole
director of BTHCX, to serve in such capacity until the next annual meeting of
BTHCX’s stockholders or replaced, as applicable;

 

 
 3
 

 
 
 

--------------------------------------------------------------------------------

 

 
 


 

     
(v)
   
a certificate of the secretary of BTHCX (a) certifying that all conditions to
Closing have been met, as well as the incumbency of and BTHCX’s officers
executing the Agreement; (b) attaching copies of resolutions of the Board of D
irectors of BTHCX (x) approving the transactions contemplated by this Agreement
and (y) the appointment of such directors and officers as may be designated by
Purchaser to the Board of Directors of BTHCX, which resolutions shall in each
case be in full force and effect; (c) attaching copies certified by the
Secretary of State of the State of Delaware of BTHCX’s Certificate of
Incorporation, as amended, and (d) attaching a true and complete copy of BTHCX’s
bylaws, as amended, which shall be in full
                       
(vi)
   
evidence that all liabilities due and owing Halter Financial Investments, L.P.
have been satisfied, and that $3,999 has been contributed to the capital of
BTHCX by Halter Financial Investments, L.P.

 
(b) On or prior to the Closing Date, Purchaser shall deliver or cause to be
delivered to the Seller the following:
 

     
(i)
   
this Agreement duly executed by Purchaser;
                           
(ii)
   
the Subscription Agreement, duly executed by Purchaser;
                           
(iii)
   
the Purchase Price by wire transfer to the account as specified in writing by
the Seller.
   

 
2.3 Closing Conditions.
 
(a) The obligations of the Seller and BTHCX hereunder in connection with the
Closing are subject to the following conditions being met:
 

     
(i)
   
the accuracy in all material respects on the Closing Date of the representations
and warranties of the Purchaser contained herein (unless as of a specific date
therein);
                       
(ii)
   
all obligations, covenants and agreements of Purchaser required to be performed
at or prior to the Closing Date shall have been performed; and
                           
(iii)
   
the delivery by Purchaser of the items set forth in Section 2.2(b) of this
Agreement.
   

 
(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:
 

     
(i)
   
the accuracy in all material respects when made and on the Closing Date of the
representations and warranties of the Seller and BTHCX contained herein (unless
as of a specific date therein);
                       
(ii)
   
all obligations, covenants and agreements of the Seller and BTHCX required to be
performed at or prior to the Closing Date shall have been performed;
                       
(iii)
   
the delivery by the Seller or BTHCX of the items set forth in Section 2.2(a) of
this Agreement;
   

 

 
 4
 

 
 
 

--------------------------------------------------------------------------------

 
 


 

     
(iv)
   
there shall have been no Material Adverse Effect with respect to the Seller
since the date hereof;
                           
(v)
   
there shall be an effective Schedule 14f-1 with respect to BTHCX’s new directors
appointed pursuant to this Agreement;
                           
(vi)
   
from the date hereof to the Closing Date, no banking moratorium shall have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of Purchaser, makes it impracticable or inadvisable to
purchase the Shares at the Closing.

 
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
 
3.1 Representations and Warranties of BTHCX. Except as set forth in the SEC
Reports, which SEC Reports shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the applicable SEC Report, BTHCX hereby makes the following
representations and warranties to Purchaser as of the Closing Date. All
representations and warranties hereunder shall be deemed to encompass BTHCX’s
Subsidiaries.
 
(a) Subsidiaries. BTHCX has no Subsidiaries other than Sur-America Ventures,
Inc., a Delaware corporation.
 
(b) Organization and Qualification. BTHCX is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. BTHCX is not in violation or default of any of the
provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents. BTHCX is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in: (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of BTHCX, taken as a whole, or (iii) a material adverse
effect on BTHCX’s ability to perform in any material respect on a timely basis
its obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect ”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. Notwithstanding the
foregoing, the following events, changes, conditions or effects shall not be
deemed to have a “Material Adverse Effect:” (A) any action or omission of BTHCX
taken with the prior written consent of the Purchaser; or (B) any violations or
other matters that occur as a result of the taking of any action expressly
required by this Agreement or the failure to take any action prohibited from
being taken by this Agreement.
 
 
5
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(c) Authorization; Enforcement. BTHCX has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by BTHCX and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of BTHCX and no further action is required by BTHCX, the Board of Directors or
BTHCX’s stockholders in connection therewith other than in connection with the
Required Approvals. Each Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by BTHCX and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of BTHCX enforceable against BTHCX in accordance with its
terms, except : (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d) No Conflicts. (i) The execution, delivery and performance by BTHCX of the
Transaction Documents, the sale of the Shares and the consummation by it of the
transactions contemplated hereby and thereby to which it is a party do not and
will not: (i) conflict with or violate any provision of BTHCX’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of BTHCX, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a BTHCX debt or otherwise) or other understanding to
which BTHCX is a party or by which any property or asset of BTHCX is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which BTHCX is
subject (including federal and state securities laws and regulations), or by
which any property or asset of BTHCX is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not have or reasonably be expected
to result in a Material Adverse Effect.
 
(ii) There are no contracts, agreements or understandings, oral or written, to
which BTHCX is party which in any way prohibit or restrict, either currently,
with the passage of time or the giving of notice, BTHCX from engaging in any
lawful business in any location anywhere in the world whatsoever.
 
(e) Filings, Consents and Approvals. BTHCX is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by BTHCX of the Transaction Documents, other than: (i)
the filing of a Current Report on Form 8-K with regard to the transactions
contemplated hereby , and (ii) the filing with the Commission required to be
made under Rule 14f-1 under the Exchange Act (collectively, the “Required
Approvals”).
 
(f) Issuance of the Shares. The Shares are duly authorized, duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by
BTHCX other than restrictions on transfer provided for in the Transaction
Documents.
 
 
6
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(g) Capitalization. There are 50,000,000 shares of BTHCX capital stock
authorized for issuance, of which 10,000,000 are shares of Preferred Stock, none
of which are issued and outstanding, and 40,000,000 are shares of Common Stock,
1,760,565 of which are issued and outstanding prior to the consummation of the
transactions contemplated by the Transaction Documents. BTHCX has never issued
any capital stock or securities convertible into its capital stock. No Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. There are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which BTHCX
is or may become bound to issue additional shares of Common Stock or Common
Stock Equivalents. The consummation of the transactions contemplated by the
Transaction Documents will not obligate BTHCX to issue shares of Common Stock or
other securities to any Person (other than the Purchaser ) and will not result
in a right of any holder of BTHCX’s securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of BTHCX are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No further approval or authorization of any stockholder, the Board of Directors
or others is required for the consummation of the transactions contemplated by
the Transaction Documents. There are no stockholders agreements, voting
agreements or other similar agreements with respect to BTHCX’s capital stock to
which BTHCX is a party or, to the knowledge of BTHCX, between or among any of
BTHCX’s stockholders.
 
(h) SEC Reports; Financial Statements. Other than a Form 14f-1 with respect to a
transaction which closed in May of 2009, BTHCX has filed all reports, schedules,
forms, statements and other documents required to be filed by BTHCX under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as BTHCX was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. BTHCX
has never been an issuer subject to Rule 144(i) under the Securities Act . The
financial statements of BTHCX included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of BTHCX as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
 
 
7
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) BTHCX has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in BTHCX’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) BTHCX has not altered its method of
accounting, (iv) BTHCX has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) BTHCX
has not issued any equity securities to any officer, director or Affiliate.
BTHCX does not have pending before the Commission any request for confidential
treatment of information. Except for the transactions contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to BTHCX or its business, properties, operations, assets or financial condition,
that would be required to be disclosed by BTHCX under applicable securities laws
at the time this representation is made or deemed made that has not been
publicly disclosed at least 1 Trading Day prior to the date that this
representation is made.
 
(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of BTHCX , threatened
against or affecting BTHCX, or any of its respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action ”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Shares or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. BTHCX is not, nor is any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the knowledge of BTHCX, there is not pending or
contemplated, any investigation by the Commission involving BTHCX or any current
or former director or officer of BTHCX. The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by BTHCX under the Exchange Act or the Securities Act .
 
(k) Labor Relations. No material labor dispute exists or, to the knowledge of
BTHCX, is imminent with respect to any of the employees of BTHCX, which could
reasonably be expected to result in a Material Adverse Effect. None of BTHCX’s
employees is a member of a union that relates to such employee’s relationship
with BTHCX, and BTHCX is not a party to a collective bargaining agreement, and
BTHCX believes that its relationships with its employees are good. No executive
officer, to the knowledge of BTHCX, is, or is now expected to be, in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject
BTHCX to any liability with respect to any of the foregoing matters. BTHCX is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
 
8
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(l) Compliance. BTHCX is not: (i) in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by BTHCX under), nor has BTHCX received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) in violation of any
judgment, decree or order of any court, arbitrator or governmental body or (iii)
in or has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(m) Regulatory Permits. BTHCX possesses all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as described in the
SEC Reports, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and BTHCX has not received any notice of proceedings relating to the
revocation or modification of any Material Permit.
 
(n) Title to Assets. BTHCX has good and marketable title in fee simple to all
real property owned by them and good and marketable title in all personal
property owned by them that is material to the business of BTHCX , in each case
free and clear of all Liens, except for Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by BTHCX and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by BTHCX
is held by it under valid, subsisting and enforceable leases with which BTHCX is
in compliance.
 
(o) Patents and Trademarks. BTHCX has, or has rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other intellectual property
rights and similar rights as described in the SEC Reports as necessary or
material for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). BTHCX has not received a notice (written or
otherwise) that any of the Intellectual Property Rights used by BTHCX violates
or infringes upon the rights of any Person. To the knowledge of BTHCX, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. BTHCX
has taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(p) Insurance. There is no insurance policy naming BTHCX, its officers,
directors, employees or Affiliates as insured parties.
 
(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of BTHCX and, to the knowledge of
BTHCX, none of the employees of BTHCX is presently a party to any transaction
with BTHCX (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of BTHCX, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $120,000 other
than for: (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of BTHCX and (iii) other employee
benefits, including stock option agreements under any stock option plan of
BTHCX.
 
 
9
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(r) Sarbanes-Oxley; Internal Accounting Controls. BTHCX is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. BTHCX maintains a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. BTHCX
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for BTHCX and designed such disclosure controls
and procedures to ensure that information required to be disclosed by BTHCX in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. BTHCX’s certifying officers have evaluated the effectiveness of
BTHCX’s disclosure controls and procedures as of the end of the period covered
by BTHCX’s most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). BTHCX presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in BTHCX’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, BTHCX’s internal control over financial
reporting.
 
(s) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by BTHCX to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchaser shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section that
may be due in connection with the transactions contemplated by the Transaction
Documents.
 
(t) Investment Company. BTHCX is not, and is not an Affiliate of, and following
the consummation of the transactions contemplated by the Transaction Documents
will not be or be an Affiliate of, an “investment company” within the meaning of
the Investment Seller Act of 1940, as amended. BTHCX shall conduct its business
in a manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(u) Registration Rights. No Person has any right to cause BTHCX to effect the
registration under the Securities Act or Exchange Act of any securities of
BTHCX.
 
(v) Registration of Securities. The Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and BTHCX has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
BTHCX received any notification that the Commission is contemplating terminating
such registration.
 
 
10
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(w) Application of Takeover Protections. BTHCX and the Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under BTHCX’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Purchaser as a
result of the Purchaser and BTHCX fulfilling their respective obligations or
exercising their respective rights under the Transaction Documents, including
without limitation as a result of BTHCX’s issuance of the Shares and the
Purchaser’s ownership of the Shares.
 
(x) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, BTHCX confirms that
neither it nor any other Person acting on its behalf has provided the Purchaser
or its representatives, agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. BTHCX
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of BTHCX. All of the
disclosure furnished by or on behalf of BTHCX to the Purchaser regarding BTHCX,
its business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct in all material respects and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. Any press
releases disseminated by BTHCX during the twelve months preceding the date of
this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. BTHCX acknowledges and
agrees that the Purchaser makes, has not made, nor will make any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2 hereof and in the other Transaction
Documents to which the Purchaser is a party.
 
(y) Solvency. BTHCX does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt). BTHCX has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. As of the Closing Date, there is no
outstanding secured and unsecured Indebtedness of BTHCX, or for which BTHCX has
commitments. For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $1 0,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
BTHCX’s balance sheet (or the notes thereto), except guaranties by endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of business; and (z) the present value of any lease payments
in excess of $10,000 due under leases required to be capitalized in accordance
with GAAP. BTHCX is not in default with respect to any Indebtedness.
 
(z) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, BTHCX has filed all necessary federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and BTHCX has no knowledge of a tax deficiency which has been asserted or
threatened against BTHCX.
 
 
11
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(aa) Foreign Corrupt Practices. Neither BTHCX, nor to the knowledge of BTHCX,
any agent or other person acting on behalf of BTHCX, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by BTHCX
(or made by any person acting on its behalf of which BTHCX is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.
 
(bb) Accountants. BTHCX’s accounting firm is SW Hatfield, CPA. To the knowledge
and belief of BTHCX, such accounting firm: (i) is a registered public accounting
firm as required by the Exchange Act and (ii) shall express its opinion with
respect to the financial statements to be included in BTHCX ’s Annual Report for
the year ending December 31, 2009.
 
(cc) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by BTHCX to arise,
between BTHCX and the accountants and lawyers formerly or presently employed by
BTHCX and BTHCX is current with respect to any fees owed to its accountants and
lawyers which could affect BTHCX’s ability to perform any of its obligations
under any of the Transaction Documents.
 
(dd) Regulation M Compliance. BTHCX has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of BTHCX to facilitate the sale or resale of any of the Shares, (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Shares, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of BTHCX.
 
(ee) Stock Option Plans. BTHCX has no stock option or restricted security plans,
agreements or arrangements. BTHCX has not knowingly granted, and there is no and
has been no policy or practice to knowingly grant, stock options or restricted
securities prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding BTHCX or its financial results or prospects.
 
3.2 Representations and Warranties of the Purchaser. Purchaser hereby represents
and warrants as of the date hereof and as of the Closing Date to the Seller and
BTHCX as follows (unless as of a specific date therein)
 
(a) Organization; Authority. Purchaser is a corporation existing and in good
standing under the laws of the jurisdiction of its formation with full right,
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by the Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate action on the part of the Purchaser. Each Transaction
Document to which it is a party has been duly executed by Purchaser, and when
delivered by Purchaser in accordance with the terms hereof, will constitute the
valid and legally binding obligation of Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
 
12
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) Government Consent etc. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Purchaser is required in connection with the valid execution and delivery
of this Agreement or the Transaction Documents, or the offer and sale of the
Shares, or the consummation of any other transaction contemplated hereby other
than those filings required under the Exchange Act.
 
(c) Disclosure of Information. The Purchaser represents that it has had an
opportunity to ask questions and receive answers from the Seller and BTHCX
regarding the terms and conditions of the offering of the Shares and the
business, properties, prospects and financial condition of BTHCX.
 
(d) Restricted Securities. The Purchaser understands that the Shares will be
characterized as “restricted securities” under the federal securities laws,
inasmuch as they are being acquired from the Seller in a transaction not
involving a public offering, and that under such laws and applicable regulations
such Shares may not be resold without registration under the Securities Act,
except in certain limited circumstances. In this connection, the Purchaser
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act. The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares and on requirements relating to BTHCX
that are outside the Purchaser’s control, and that the Seller or BTHCX are under
no obligation and may not be able to satisfy.
 
(e) Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
 
(f) Non-Modification of Seller and BTHCX Representations. The Seller and BTHCX
acknowledge and agree that the representations contained in Section 3.2 shall
not modify, amend or affect Purchaser’s right to rely on the Seller’s and
BTHCX’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
3.3 Representations and Warranties of the Seller. The Seller hereby makes the
following representations and warranties to Purchaser as of the Closing Date:
 
(a) Securities and Ownership. The Shares constitute 90.0% of the issued and
outstanding shares of BTHCX as of the date of signing. The Seller owns the
Shares free and clear of any Lien, and no third party holds any right or
interest (beneficial or otherwise) in the Shares. There are no agreements,
contracts or understandings of any kind whatsoever, other than those in
connection with this Agreement, relating to the sale, transfer, assignment or
encumbrance of the Shares. Other than restrictions imposed by applicable law,
the Shares are not subject to any restrictions, directly or indirectly, with
respect to their transferability or assignability.
 
 
13
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) Power and Authority; Non-Contravention. The Seller has the requisite power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out his obligations
hereunder and thereunder. No further action is required by the Seller in
connection with the execution and delivery by him of each of the Transaction
Documents and the consummation by him of the transactions contemplated hereby
and thereby other than in connection with the Required Approvals. Each
Transaction Document to which he is a party has been (or upon delivery will have
been) duly executed by the Seller and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Seller enforceable against the Seller in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(c) Consents. There are no agreements, commitments, arrangements, contracts or
other instruments binding upon Seller requiring a consent, approval,
authorization, order or other action of or filing with any Person as a result of
the execution, delivery and performance of this Agreement or any of the
Transaction Documents or the consummation of the transactions contemplated
hereby or thereby. Other than the Required Approvals, no consent, approval or
authorization of or designation, declaration or filing with any governmental
authority on the part of the Seller is required in connection with the valid
execution and delivery of this Agreement or the Transaction Documents, or the
offer and sale of the Shares, or the consummation of any other transaction
contemplated hereby other than those filings required under the Exchange Act. No
further approval or authorization of any stockholder, the Board of Directors or
others is required for the consummation of the transactions contemplated by the
Transaction Documents. There are no stockholders agreements, voting agreements
or other similar agreements with respect to BTHCX’s capital stock to which the
Seller is a party or, to the knowledge of the Seller, between or among any of
BTHCX’s stockholders.
 
(d) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by BTHCX to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchaser shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section that
may be due in connection with the transactions contemplated by the Transaction
Documents.
 
(e) Other Information; Disclosure. Neither this Agreement, nor any of the
documents or other information made available by the Seller to Purchaser or its
Affiliates, attorneys, accountants, agents or representatives pursuant hereto or
in connection with Purchaser’s due diligence review of BTHCX or the transactions
contemplated by this Agreement contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained therein not misleading. Except with
respect to the material terms and conditions of the transactions contemplated by
the Transaction Documents , the Seller confirms that neither it nor any other
Person acting on its behalf has provided the Purchaser or its representatives,
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Seller understands and confirms
that the Purchaser will rely on the foregoing representation in effecting
transactions in securities of BTHCX. All of the disclosure furnished by or on
behalf of BTHCX by the Seller to the Purchaser regarding BTHCX, its business and
the transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Seller acknowledges and agrees
that the Purchaser makes, has not made, nor will make any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof and in the other Transaction
Documents to which the Purchaser is a party.
 
 
14
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(f) Regulation M Compliance. The Seller has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of BTHCX to facilitate the sale or resale of any of the Shares, (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Shares, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of BTHCX.
 
(g) Conflict of Interest. Ellenoff Grossman & Schole LLP is acting as special
legal counsel to the Purchaser in connection with this Agreement and the
Transaction Documents. Ellenoff Grossman & Schole LLP does not represent the
Seller, BTHCX, or any other parties to this Agreement or the Transaction
Documents. The Seller does not consider Ellenoff Grossman & Schole LLP to have
represented its interests and has been advised to consult his own independent
legal counsel on all matters concerning the Purchaser, this Agreement and the
Transaction Documents.
 
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
 
4.1 Transfer Restrictions.
 
(a) The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, to BTHCX or to an Affiliate
of Purchaser or in connection with a pledge as contemplated in Section 4.1(b),
BTHCX may require the transferor thereof to provide to BTHCX an opinion of
counsel selected by the transferor and reasonably acceptable to BTHCX, the form
and substance of which opinion shall be reasonably satisfactory to BTHCX, to the
effect that such transfer does not require registration of such transferred
Shares under the Securities Act . As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
the Registration Rights Agreement and shall have the rights and obligations of
Purchaser under this Agreement and the Registration Rights Agreement.
 
 
(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares in the following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND, IF
APPLICABLE, THE SECURITIES LAWS OF ANY APPLICABLE STATE OR OTHER JURISDICTION OR
IN THE ABSENCE OF SUCH REGISTRATION UPON DELIVERY TO THE COMPANY OF AN OPINION
OF COUNSEL SATSIFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

 
 15
 

 
 
 

--------------------------------------------------------------------------------

 

 
 
BTHCX acknowledges and agrees that Purchaser may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, Purchaser may transfer
pledged or secured Shares to the pledgees or secured parties. Such a pledge or
transfer would not be subject to approval of BTHCX and no legal opinion of legal
counsel of the pledgee, secured party or pledgor shall be required in connection
therewith. Further, no notice shall be required of such pledge. At Purchaser’s
expense, BTHCX will execute and deliver such reasonable documentation as a
pledgee or secured party of Shares may reasonably request in connection with a
pledge or transfer of the Shares.
 
 
(c) Purchaser agrees with BTHCX that Purchaser will sell any Shares pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Shares are sold pursuant to a r egistration statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing Shares
as set forth in this Section 4.1 is predicated upon BTHCX ’s reliance upon this
understanding.
 
 
4.2 Furnishing of Information; Public Information. As long as Purchaser owns
Shares, BTHCX covenants to maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by BTHCX after the date hereof pursuant to the
Exchange Act even if BTHCX is not then subject to the reporting requirements of
the Exchange Act. BTHCX further covenants that it will take such further action
as any holder of Shares may reasonably request, to the extent required from time
to time to enable such Person to sell such Shares without registration under the
Securities Act, including without limitation, within the requirements of the
exemption provided by Rule 144.
 
 
4.3 Securities Laws Disclosure; Publicity. BTHCX shall, by 8:30 a.m. (New York
City time) on the 4th Business Day immediately following the date hereof, issue
a Current Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby, and including the Transaction Documents as exhibits
thereto. BTHCX and the Purchaser shall consult with each other in issuing any
press releases with respect to the transactions contemplated hereby, and neither
BTHCX nor the Purchaser shall issue any such press release nor otherwise make
any such public statement without the prior consent of BTHCX, with respect to
any press release of Purchaser, or without the prior consent of the Purchaser,
with respect to any press release of BTHCX, which consent shall not unreasonably
be withheld or delayed, except if such disclosure is required by law, in which
case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication.
 
 
4.4 Shareholder Rights Plan. No claim will be made or enforced by the Seller or
BTHCX, with the consent of the Seller or BTHCX, or any other Person, that
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
BTHCX, or that Purchaser could be deemed to trigger the provisions of any such
plan or arrangement, by virtue of receiving Shares under the Transaction
Documents or under any other agreement between the Seller, BTHCX and the
Purchaser.
 
 
16
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.5 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Seller and BTHCX covenant and agree that neither they, nor any other Person
acting on their behalf, will provide Purchaser or its agents or counsel with any
information that the Seller or BTHCX believe constitutes material non-public
information, unless prior thereto Purchaser shall have executed a written
agreement with the Seller and BTHCX regarding the confidentiality and use of
such information. The Seller and BTHCX understand and confirm that Purchaser may
rely on the foregoing covenant in effecting transactions in securities of BTHCX.
 
4.6 Indemnification of the Purchaser. The Seller and BTHCX will indemnify and
hold the Purchaser and its directors, officers, shareholders, members, managers,
partners, officers, employees, representatives and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
“controls” the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Seller or BTHCX in this
Agreement or in the other Transaction Documents or (b) any action instituted
against Purchaser in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Seller or BTHCX who is not an Affiliate of
Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is pleaded with particularity as
follows and based upon a breach of Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
Purchaser may have with any such stockholder or any violations by Purchaser of
state or federal securities laws or any conduct by Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, Purchaser Party shall promptly notify the
Seller and BTHCX in writing, and the Seller or BTHCX shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Seller and BTHCX in writing, (ii) the Seller
or BTHCX has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
Seller or BTHCX and the position of such Purchaser Party, in which case the
Seller and BTHCX shall jointly and severally be responsible for the reasonable
fees and expenses of no more than one such separate counsel. The Seller and
BTHCX will not be liable to any Purchaser Party under this Agreement (y) for any
settlement by a Purchaser Party effected without the Seller and BTHCX’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.
 
4.7 Certain Transactions and Confidentiality. Purchaser covenants that neither
it, nor any Affiliate acting on its behalf or pursuant to any understanding with
it will execute any purchases or sales, including Short Sales, of any of BTHCX’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the Current Report on Form 8-K. Purchaser
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by BTHCX pursuant to the Current Report on Form
8-K, Purchaser will maintain the confidentiality of the existence and terms of
this transaction and the information included in the Transaction Documents and
the Disclosure Schedules. Notwithstanding the foregoing, and notwithstanding
anything contained in this Agreement to the contrary, the Seller and BTHCX
expressly acknowledge and agree that (i) Purchaser does not make any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of BTHCX after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
Current Report on Form 8-K, (ii) Purchaser shall not be restricted or prohibited
from effecting any transactions in any securities of BTHCX in accordance with
applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
Current Report on Form 8-K and (iii) Purchaser shall have no duty of
confidentiality to the Seller or BTHCX after the issuance of the Current Report
on Form 8-K regarding this Agreement.
 
 
17
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.8 No-Shop. The Seller and BTHCX shall and shall cause their respective
officers, employees, accountants, consultants, legal counsel, financial advisors
and agents and other representatives (collectively, “Representatives”) to (x)
immediately cease and cause to be terminated any discussions or negotiations
with any person conducted heretofore with respect to an Alternative Proposal or
potential Alternative Proposal and (y) immediately request the prompt return
from all such persons, or the destruction by such persons, of all copies of
confidential information previously provided to such persons by the Seller and
BTHCX or the Representatives and shall deny access to any virtual data room
containing any such information to any person (other than Purchaser or its
agents or representatives). The Seller and BTHCX agree that they shall not, and
shall cause the Representatives not to, directly or indirectly, (i) solicit,
initiate, cause or knowingly encourage directly or indirectly (including by way
of furnishing information) any inquiry with respect to, or the making,
submission or announcement of, any Alternative Proposal, (ii) participate in any
negotiations regarding an Alternative Proposal with, or furnish any information
regarding BTHCX, the Shares or any Alternative Proposal to, any person that has
made or, to the Seller’s or BTHCX’s knowledge, is considering making an
Alternative Proposal, or (iii) engage in discussions regarding an Alternative
Proposal with any person that has made or, to the Seller’s or BTHCX’s knowledge,
is considering making an Alternative Proposal, except to notify such person as
to the existence of the provisions of this Section 4.8. Without limiting the
foregoing, it is understood that any action taken by Representatives that would
be a violation of the restrictions set forth in Section 4.8 if taken by the
Seller or BTHCX shall be deemed to be a breach of Section 4.8 by the Seller or
BTHCX.
 
(b) As used in this Agreement, “Alternative Proposal” shall mean any inquiry,
proposal or offer made by any person or persons regarding (i) a merger,
reorganization, share exchange, consolidation, business combination,
recapitalization, dissolution, liquidation or similar transaction involving
BTHCX, (ii) the acquisition by any person or group of any of the Shares, or
(iii) the acquisition by any person or group of any Shares.
 
4.10 Operation in the Ordinary Course. From and after the date hereof until the
Closing Date or the date, if any, on which this Agreement is earlier terminated
(the “Termination Date”), and except (i) as may be required by applicable Law,
(ii) as may be agreed in writing by Purchaser, or (iii) as may be contemplated
or required by this Agreement, the Seller and BTHCX covenant and agree with
Purchaser that the business of BTHCX shall be conducted in, and neither the
Seller nor BTHCX shall take any action or omit to take any action except in, the
ordinary course of business consistent with past practice and, to the extent
consistent therewith, the Seller and BTHCX shall use reasonable best efforts to
preserve intact their current business organization and preserve their
relationships any parties having business or other dealings with BTHCX.
 
 
18
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE V.
 
MISCELLANEOUS
 
 
5.1 Termination; Cooperation.
 
(a) This Agreement may be terminated by the Purchaser if the Closing has not
been consummated on or before October 31, 2009.
 
(b) From the date hereof until the Closing Date, the Seller and BTHCX will
cooperate, and will cause their officers, directors, agents and advisers to
cooperate, with the Purchaser on any due diligence investigation of BTHCX, its
business, officers and directors, and the Seller and BTHCX will promptly notify
(or cause to be notified) the Purchaser of any material event or events of any
nature whatsoever regarding BTHCX or the subject matter of the Purchaser’s due
diligence investigation.
 
5.2 Fees and Expenses. Each party hereto shall pay the fees and expenses of
their respective advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement and the other
Transaction Documents. The Seller shall pay all Transfer Agent fees, stamp taxes
and other taxes and duties levied in connection with the delivery of any Shares
to the Purchaser other than taxes based upon income.
 
5.3 Entire Agreement; Further Assurances. The Transaction Documents, together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.The parties hereto agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement and the Transaction Documents.
 
5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Seller, BTHCX and the Purchaser or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
 
19
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
the Seller nor BTHCX may assign this Agreement or any rights or obligations
hereunder without the prior written consent of Purchaser. Purchaser may assign
any or all of its rights under this Agreement to any Person to whom Purchaser
assigns or transfers any Shares, provided that such transferee agrees in writing
to be bound, with respect to the transferred Shares, by the provisions of the
Transaction Documents that apply to Purchaser.
 
5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York applicable to contracts and agreements made and to be performed solely
within the State of New York. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
 
5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares.
 
5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
 
20
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.13 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, BTHCX shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof (in the
case of mutilation), or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to
BTHCX of such loss, theft or destruction. The applicant for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Shares.
 
 
5.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Purchaser, BTHCX and
the Seller will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
 
5.15 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
 
5.16 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
 
5.17 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
 
[Signature Page Follows]
 
 
21
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
BTHC X, INC.
   
Address for Notice:
         
5521 Riviera Drive
         
Coral Gables, FL 33146
   
By: /s/ Pierre Galoppi
         
Name: Pierre Galoppi
         
Title: President and Chief Executive Officer
             
MAGELLAN ALPHA INVESTMENTS, CORP.
   
Address for Notice:
         
2 ARGYROKASTROU STREET
         
VOULA 16673, ATHENS, GREECE
   
By: /s/ George Syllantavos
         
Name: George Syllantavos
         
Title: President
             
With a copy to (which shall not constitute notice):
             
Ellenoff Grossman & Schole LLP
         
150 East 42nd Street, 11th Floor
         
New York, NY 10017
         
Attention: Barry I Grossman, Esq.
         
Fax Number: (212) 370-7889
                     
SELLER
   
Address for Notice:
         
5521 Riviera Drive
         
Coral Gables, FL 33146
   
By: /s/ Pierre Galoppi
         
Name: Pierre Galoppi
             
With a copy to (which shall not constitute notice):
             
Attention: Patrick Souter
         
Fax Number: 214.237.5351
         

 

 



 